DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

 CHRIS KAISER, an individual, and AMERICAN BAMBOO FARMERS
        ALLIANCE, LLC, a Florida limited liability company,
                          Appellants,

                                     v.

                        ONLYMOSO USA CORP.,
                         a Florida corporation,
                                Appellee.

                              No. 4D19-2381

                           [February 19, 2020]

   Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael A. Robinson, Judge; L.T. Case
No. CACE-19-006161 (13).

  Jared M. Krukar of Kynes, Markman & Felman, P.A., Tampa, for
appellants.

   Joseph V. Priore of Santucci Priore, P.L., Fort Lauderdale, for appellee.

PER CURIAM.

   Appellants Chris Kaiser and American Bamboo Farmers Alliance LLC,
the defendants below, appeal an order granting a temporary injunction
enforcing a noncompete agreement in favor of the plaintiff below,
Onlymoso USA Corp. We affirm the temporary injunction. Picture It Sold
Photography, LLC v. Bunkelman, 45 Fla. L. Weekly D74 (Fla. 4th DCA Jan.
8, 2020) (outlining the requisite elements and the standard of review).
However, we remand for the trial court to reimpose the injunction bond.

   The trial court entered the order setting the bond while there was a stay
in effect pending appellate review, thereby depriving the court of
jurisdiction to do so. See Fla. R. App.P. 9.130(f); see also Soles v. Soles,
536 So. 2d 367 (Fla. 1st DCA 1988) (concluding that the lower court lacked
jurisdiction to clarify and modify a nonfinal order when it was on appeal).
Consequently, we reverse the bond order, but decline to consider
appellants’ challenge to the bond amount.
   Affirmed and remanded.

LEVINE, C.J., MAY and GERBER, JJ., concur.

                          *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                   2